[J-14A&B-2016]
                       IN THE SUPREME COURT OF PENNSYLVANIA
                                  WESTERN DISTRICT

          SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, JJ.

MARY E. GLOVER, INDIVIDUALLY AND                 :   No. 3 WAP 2015
ON BEHALF OF OTHER SIMILARLY                     :
SITUATED FORMER AND CURRENT                      :   Appeal from the Order of the Superior
HOMEOWNERS IN PENNSYLVANIA,                      :   Court entered April 23, 2014 at No. 938
                                                 :   WDA 2012, affirming the Order of the
                     Appellant                   :   Court of Common Pleas of Allegheny
                                                 :   County entered June 13, 2012 at No.
                v.                               :   GD 11-018015
                                                 :
UDREN LAW OFFICES, P.C., A NEW                   :
JERSEY DEBT COLLECTOR,                           :   ARGUED: October 7, 2015
                                                 :   RESUBMITTED: January 20, 2016
                     Appellee                    :
                                                 :
EDELLA JOHNSON (A/K/A EDELLA                     :   No. 4 WAP 2015
ROBINSON, A/K/A EDELLA ROBINSON                  :
JOHNSON), ERIC JOHNSON,                          :   Appeal from the Order of the Superior
INDIVIDUALLY AND ON BEHALF OF                    :   Court entered April 23, 2014 at No.
OTHER SIMILARLY SITUATED FORMER                  :   1131 WDA 2012, affirming the Order of
AND CURRENT HOMEOWNERS IN                        :   the Court of Common Pleas of
PENNSYLVANIA,                                    :   Allegheny County entered July 17, 2012
                                                 :   at No. GD 12-005395
                     Appellants                  :
                                                 :
                v.                               :
                                                 :
PHELAN HALLINAN & SCHMIEG, LLP,                  :   ARGUED: October 7, 2015
                                                 :   RESUBMITTED: January 20, 2016
                     Appellee                    :




                                         OPINION

CHIEF JUSTICE SAYLOR1                                             DECIDED: JUNE 20, 2016


1
    This matter was reassigned to this author.
         In these consolidated appeals, the Court is asked to determine whether a law

firm, representing a residential mortgage lender in connection with foreclosure

proceedings, can be liable to a borrower for attorney’s fees charged in violation of the

Pennsylvania Loan Interest and Protection Law.

          The Loan Interest and Protection Law,2 in relevant part, limits the attorney’s

fees that a “residential mortgage lender shall contract for or receive . . . from a

residential mortgage debtor.” 41 P.S. §406. As a remedy for a violation of Act 6’s

protective provisions, Section 502 permits recovery of treble damages “in a suit at law

against the person who has collected such excess interest or charges.”          Id. §502.

“Person” is defined as “an individual, corporation, business trust, estate trust,

partnership or association or any other legal entity, and shall include but not be limited

to residential mortgage lenders.” Id. §101.

         First, we note that these cases were dismissed on preliminary objections in the

nature of a demurrer. We therefore accept as true all well-pleaded material facts set

forth in the complaints and any reasonable inferences therefrom. See Bayada Nurses,

Inc. v. Dep’t of Labor & Indus., 607 Pa. 527, 558, 8 A.3d 866, 884 (2010). Appellant,

Mary Glover, alleges that, as counsel for her residential mortgage lender (“RML”),

Appellee, Udren Law Offices, PC (“Udren”), collected excessive and unearned fees in

connection with mortgage foreclosure proceedings against her. Separately, EdElla and

Eric Johnson raise similar claims against Phelan, Hallinan & Schmieg, LLP. Because

the Johnsons stipulated that the outcome of their case is dependent upon the resolution


2
    Act of Jan. 30, 1974, P.L. 13, No. 6 (as amended 41 P.S. §§101-605) (“Act 6”).



                                    [J-14A&B-2016] - 2
of Glover’s, the cases were consolidated; accordingly, we resolve both appeals on the

facts of Glover’s case.

       Glover entered into a residential mortgage in 2002 with Washington Mutual

Bank.3 Following Glover’s unsuccessful attempts to obtain a loan modification due to

financial difficulty, the bank initiated foreclosure proceedings.     Udren took several

actions on the bank’s behalf, including advising Glover, via telephone, of her unpaid

debt and demanding nearly $3,400 in missed payments and fees.                Eventually, the

parties entered into a loan modification agreement that increased Glover’s principal

balance, monthly payment, and repayment period. The increased principal included an

amount of approximately $1,600 for escrow, attorney’s fees, and other charges. Glover

made monthly payments pursuant to the new modified agreement.

       Glover ultimately filed a putative class action against Udren in the Court of

Common Pleas of Allegheny County, alleging, inter alia, that Udren had violated Act 6

by charging unearned and excessive attorney’s fees.4 Because it was undisputedly not

a residential mortgage lender under Act 6, see 41 P.S. §101 (defining “residential

mortgage lender” as “any person who lends money or extends or grants credit and

obtains a residential mortgage to assure payment of the debt”), Udren filed preliminary

objections, asserting that Glover had failed to state an actionable claim.


3
 At some point, Washington Mutual assigned Glover’s mortgage to Wells Fargo.
Neither bank is a party to the instant litigation.

4
  Glover’s litigation against Udren, et al., has a long procedural history in both state and
federal court. See, e.g., Glover v. FDIC, 698 F.3d 139 (3d Cir. 2012). Relevant here,
Glover agreed to the dismissal, without prejudice, of her Act 6 claims against Udren
from her federal lawsuit, to pursue them in state court.



                                   [J-14A&B-2016] - 3
       The common pleas court agreed, finding that Udren’s conduct as a debt collector

was governed by the Fair Credit Extension Uniformity Act (“FCEUA”), 73 P.S. §§2270.1-

2270.6. See Glover v. Udren, No. GD-11-018015, slip op. at 5 (C.P. Allegheny June 13,

2012). Nevertheless, the common pleas court noted, the FCEUA does not apply to

attorneys acting within the scope of their legal representation. See 73 P.S. §2270.3

(defining “debt collector” to include, inter alia, “[a]n attorney . . . attempt[ing] to collect a

debt . . . except in connection with the filing or service of pleadings or discovery or the

prosecution of a lawsuit to reduce a debt to judgment”). In terms of Act 6, because

Section 406 refers only to residential mortgage lenders, the common pleas court

concluded that any violation of that provision does not give rise to a remedy against

Udren under Section 502. It therefore sustained preliminary objections and dismissed

Glover’s complaint. While addressing related claims under the Unfair Trade Practices

and Consumer Protection Law (“UTPCPL”), 73 P.S. §§201-1 to 201-9.3, the common

pleas court stated, “the Legislature would not have intended for legislation that is not

specifically directed to debt collectors to provide a remedy for conduct that is explicitly

excluded from legislation that is directed to debt collectors.”           Glover, No. GD-11-

018015, slip op. at 10-11.5

       Glover appealed, arguing that, because Act 6 permits a borrower to recover

treble damages from a “person” who collects excess fees in connection with the

mortgage foreclosure process, and defines “person” broadly to “include but not be




5
 Also in reference to these claims, the court noted that Glover had not averred that she
had paid any charges directly to Udren, rather than to Washington Mutual or Wells
Fargo. See, e.g., id. at 11 n.11.


                                     [J-14A&B-2016] - 4
limited to” residential mortgage lenders, the common pleas court had improperly

narrowed the scope of the statute’s protections.

      A divided panel of the Superior Court affirmed, holding that, because Section

406’s plain language regulates only the conduct of residential mortgage lenders,

Section 502 does not authorize an action against a lender’s counsel for a Section 406

violation. See Glover v. Udren Law Offices, PC, 92 A.3d 24 (Pa. Super. 2014). The

majority rejected Glover’s contention that “person,” in Section 502, evidenced a

legislative intent to make a broad set of actors liable for Section 406 violations, because

the term was necessary to address, throughout Act 6’s various provisions, conduct by

actors other than residential mortgage lenders. See id. at 30-31 (“While the majority of

the provisions in Act 6 apply to residential mortgage transactions, Act 6 also addresses

conduct by actors other than residential mortgage lenders. . . . Thus, the definition of

‘person’ in section 101 makes clear that when the term ‘person’ is used, it is not limited

to residential mortgage lenders.”).   The majority reasoned that, had the Legislature

intended Section 406 to reach law firms acting on behalf of residential mortgage

lenders, it would have used express language to that effect in the text.

      Judge, now Justice, Wecht dissented from the majority’s resolution of this issue,

construing the statute broadly to effect its remedial purpose of curtailing abuses in the

residential mortgage industry.   See id. at 36 (Wecht, J., concurring and dissenting)

(citing Roethlein v. Portnoff Law Assocs., Ltd., 623 Pa. 1, 12, 81 A.3d 816, 822 (2013)).

When the statute’s provisions are read in conjunction with one another, he opined, their

plain language supports Glover’s position. See id. at 37 (“Section 406 prohibits the




                                   [J-14A&B-2016] - 5
receipt of improper charges and interest, while section 502 prohibits the collection of

such charges.” (emphases in original)).

       Judge Wecht also expressed concern that the majority’s decision would permit

residential mortgage lenders to easily avoid regulation, since they often employ proxies

-- such as law firms, serving as both legal counsel and debt collector -- to pursue

payment delinquencies. By using the word “person” in Section 502, he continued, the

Legislature indicated its intent to broaden liability for the conduct proscribed in Article IV,

including Section 406. “What it is improper for an RML to receive, it is improper for an

RML’s proxy to collect,” he articulated. Id. at 37.

       This Court granted the appeal to resolve whether Section 502 of Act 6 provides a

remedy against any “person” who has collected unlawful attorney’s fees, or whether its

reach, in this respect, is limited to residential mortgage lenders. See Glover v. Udren

Law Offices, PC, ___ Pa. ___, 108 A.3d 28 (2015) (per curiam).

       Glover argues that, in order to effect its purpose of protecting homeowners

during the mortgage foreclosure process, the Legislature created, in Section 502, a

remedy for the misconduct of residential mortgage lenders and related entities.

According to Glover, Act 6’s plain language belies the Superior Court majority’s narrow

construction, as it contemplates the liability of a “person,” unambiguously and broadly

defined.   Udren’s conduct is actionable because Udren is a “person” that collected

illegal fees in connection with its representation of the residential mortgage lender in

foreclosure proceedings, she alleges.

       Glover continues that the Superior Court majority’s interpretation of Act 6 holds

only residential mortgage lenders that collect their own debt accountable for the



                                     [J-14A&B-2016] - 6
collection of illegal attorney’s fees.   Consequently, she posits, a lender’s use of a

surrogate renders any violation of Section 406 irremediable -- an outcome that the

Legislature presumably did not intend and which frustrates the statute’s purpose.

       In their separate brief, the Johnsons incorporate the arguments advanced by

Glover.6

       In a brief as amici curiae in support of reversal, AARP, National Consumer Law

Center, and Community Legal Services of Philadelphia argue that, under the Superior

Court’s unduly narrow interpretation, the prohibitions of Act 6 are too easily evaded by

residential mortgage lenders who can -- and regularly do -- hire attorneys and other

third parties to conduct debt collection and foreclosures.           According to amici,

homeowners are often charged unearned attorney’s fees, in violation of Act 6, that

increase the cost of averting foreclosure.       Amici continue that the Pennsylvania

Legislature sought to rectify abuses by several parties to the system, including

residential mortgage lenders and their proxies. They conclude, therefore, that Act 6’s

provisions should be construed broadly to effectively prevent the harmful practices that

the Legislature prohibited.

       Udren asserts that the language of Section 406 plainly does not apply to

attorneys representing residential mortgage lenders. It maintains that Section 502 is a

generic civil-action provision, and a construction that expands Section 406 liability would

require judicial revision of the statutory language. Further, relying on the common pleas

6
  Additionally, they ask the Court to hold that Act 6 applies to their mortgage, which
exceeded the statutory limit of $50,000 when executed, because it did not enter
foreclosure until 2009, after the statute was amended to raise the qualifying amount.
This issue was not before the common pleas court or the Superior Court, nor was it
presented in the petition for allocatur. Accordingly, we do not consider it.


                                   [J-14A&B-2016] - 7
court’s suggestion, see Glover, No. GD-11-018015, slip op. at 10-11, Udren claims that

the Legislature would not have impliedly created liability for attorneys as debt collectors

in Act 6, a usury statute, while expressly exempting them from such liability in the

FCEUA, which is designed to regulate debt collection specifically. See 73 P.S. §2270.3.

       Udren also contends that the Superior Court majority’s interpretation would not

leave Glover without a remedy, as demonstrated by her federal lawsuits against

Washington Mutual and Wells Fargo. Moreover, Udren observes, to the extent that it

acted outside the scope of an attorney prosecuting a lawsuit to judgment, the FCEUA

contemplates its liability. It concludes that, in any event, as Glover does not dispute that

she paid the disputed fees to Wells Fargo, not Udren, any Act 6 claim should lie against

Wells Fargo.

       Because the parties ask us to interpret Act 6, our object is to ascertain the

Legislature’s intent, giving effect to all of the relevant statutory provisions. See 1

Pa.C.S. §1921(a). The best indication of legislative intent is generally the statutory

language itself. See Burke ex rel. Burke v. Independence Blue Cross, 628 Pa. 147,

___, 103 A.3d 1267, 1272 (2014).

       Reading Sections 101, 406, and 502 cohesively, it is evident that Glover’s claims

are cognizable under Act 6. The plain and explicit terms permit "[a] person who has . . .

paid charges prohibited or in excess of those allowed by this act” to recover treble

damages “in a suit at law against the person who has collected such excess . . .

charges.”   41 P.S. §502 (emphasis added). Significantly, as well, the Legislature

expressly defined “person” to “include but not be limited to residential mortgage

lenders.”   Id. §101 (emphasis added).       Under a straightforward application of the



                                   [J-14A&B-2016] - 8
statute, then, Section 406 restricts the circumstances under which residential mortgage

lenders may contract for or receive fees, while Section 502 provides a broad remedy

against anyone who has collected such fees. Accordingly, consistent with the position

expressed in the Superior Court dissent, we conclude that a borrower may recover

under Section 502 from any entity -- not solely the residential mortgage lender -- that

collects excessive attorney’s fees in connection with a foreclosure.

       This approach also is in keeping with the remedial purposes of the statute, per

which the enactment should be construed liberally to effectuate such aims. See

Commonwealth ex rel. Creamer v. Monumental Props., Inc., 459 Pa. 450, 459, 329

A.2d 812, 816 (1974). As this Court has previously explained, “Act 6 is a usury law,

designed to protect borrowers against improper mortgage lending practices.” Roethlein,

623 Pa. at 14, 81 A.3d at 824. In Article IV, the Legislature identified industry customs it

deemed particularly pernicious, such as the initiation of foreclosure with insufficient

notice, the imposition of a penalty for prepayment, and the collection of unreasonable

attorney’s fees. See 41 P.S. §§403, 405, 406. In order to enforce these protective

provisions, the Legislature created strong remedies and penalties such as treble

damages, shifting of litigation costs, and a $10,000 fine. See id. §§502, 503, 505. It

further directed that these mechanisms are intended to supplement any remedies and

penalties provided by any other statute. See id. §507.

       As Judge Wecht noted, the use of debt collectors and other third parties is

common in the mortgage industry, see Glover, 92 A.3d at 36 (Wecht, J., concurring and

dissenting), as well as in the broader context of lending, generally. In the FCEUA, the

Legislature sought directly to curtail abuses by these third parties -- including attorneys,



                                   [J-14A&B-2016] - 9
when their actions were taken in their capacities as debt collectors.        See 73 P.S.

§2270.3. In the statute at issue here, the Legislature’s use of the term “person” in

Section 502, which it defined to include actors other than residential mortgage lenders,

suggests an intent to hold accountable any of the entities that might have engaged in

the abusive practices specifically prohibited in Article IV.

       The plain language of the statute does not exempt attorneys, debt collectors, or

any other third parties from liability in this regard.     In contrast, the Superior Court

majority’s holding effectively imposes a non-textual limiting construction on the word

“person,” as it appears in Section 502.       Such a position contravenes the core and

conventional principle of statutory construction that, when a statute’s terms are plain,

the courts are bound to enforce them. See 1 Pa.C.S. §1921(b).

       Furthermore, we reject Udren’s suggestion that, where conduct is excluded from

one regulatory regime, it necessarily must go unregulated in others.         See Brief for

Appellees at 20-24. In fact, there are various instances of overlapping, coordinated,

and uncoordinated protections contained within the diverse range of state and federal

regulatory statutes, particularly those governing consumer affairs. See, e.g., 73 P.S.

§2270.4(a) (providing that conduct proscribed by the federal Fair Debt Collection

Practices Act, 15 U.S.C. §§1692-1692p, is also unlawful under the FCEUA); 42 Pa.C.S.

§2524(c) (prohibiting the unauthorized practice of law and deeming it a violation of the

UTPCPL).      Conduct that is omitted from, or even permitted by, one regulatory

framework may nonetheless violate another. See POM Wonderful LLC v. Coca-Cola

Co., ___ U.S. ____, 134 S. Ct. 2228 (2014) (holding that a company may bring a claim

against a competitor under the Lanham Act, 15 U.S.C. §1125(a)(1), for misleading



                                    [J-14A&B-2016] - 10
product labeling, even where the challenged labeling may be permitted under the

Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§301-399f). Indeed, “[w]hen two

statutes complement each other” a construction that allows one to preclude the

operation of the other “would show disregard for the [legislative] design.” Id. at ___, 134

S. Ct. at 2238; see also J.E.M. Ag Supply, Inc. v. Pioneer Hi–Bred Int'l, Inc., 534 U.S.

124, 144, 122 S. Ct. 593, 605 (2001) (“[W]e can plainly regard each statute as effective

because of its different requirements and protections.”).

          Notably, the residential mortgage arena is one, within the broader landscape of

consumer protection, in which the Legislature has provided directed and enhanced

protections.     Thus, whatever liabilities and/or exclusions there may be under other

consumer-protection statutes, Act 6 expressly imposes a specific liability upon any

person who has collected attorney’s fees from a residential mortgage debtor in excess

of that which the statute otherwise permits. By the same token, the fact that a law firm

potentially faces liability under some other regulatory framework is irrelevant to whether

Act 6 entitles Glover to damages, except with respect to purely overlapping monetary

relief.

          In the dissent’s view, Section 502 affords relief against only a person who has

“violate[d]” a relevant substantive provision of law, such as Section 406. Dissenting

Opinion, slip op. at 5. As explained above, however, Section 502 instead specifically

creates a cause of action against persons who have “collected” excess interest or

charges. 41 P.S. §502. Had the Legislature intended to restrict Section 502 liability

solely to those persons who have violated other provisions of the law, it could readily

have so prescribed. Since, however, collection is the express and controlling litmus



                                    [J-14A&B-2016] - 11
under Section 502, per the statute, Udren’s liability ultimately must turn on whether or

not it has “collected” excess or improper charges. Id.

       Presently, we offer no opinion concerning the meaning of the term “collected,” as

employed in Section 502, because the matter is not sharply in focus in this appeal.

Rather, the appeal was allowed to consider the limiting construction on the term

“person” which the Superior Court imposed, i.e., “[d]oes Act 6, §502 provide a remedy,

as the explicit language of the statute establishes, against any statutorily defined

‘person’ collecting statutorily prohibited fees on behalf of residential mortgage lenders?”

Glover v. Udren Law Offices, P.C., ___ Pa. ___, 108 A.3d 28 (2015) (per curiam). We

hold that it does, according to the enactment’s plain language.

       Accordingly, the order of the Superior Court is reversed and the matter is

remanded for further proceedings.



       Justices Todd and Dougherty join the opinion.

       Justice Baer files a dissenting opinion.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this case.




                                   [J-14A&B-2016] - 12